Citation Nr: 0838293	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left forearm, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of left L2 and L3, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound with resection of the intestine currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for medial 
nerve injury of the left forearm, evaluated as 10 percent 
disabling from September 9, 1967 and as 20 percent disabling 
since August 28, 2003.

5.  Entitlement to an increased initial evaluation for scars 
of the left forearm, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased initial evaluation for a scar 
of the back, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased initial evaluation for a scar 
of the abdomen, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for intestinal 
infestation, currently evaluated as noncompensable. 

9.  Entitlement to an increased evaluation for status post 
heminephrectomy, currently evaluated as 30 percent disabling.

10.  Entitlement to an effective date prior to April 1, 2004 
for the grant of individual unemployability.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 until 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from variously dated rating s from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the pendency of the appeal, the RO granted separate 
evaluations for the medial nerve injury of the left forearm 
and for scars of the left forearm, abdomen and lower back in 
a May 2005 rating decision.  Although these were 
characterized as separate claims from the increased 
evaluation claims for residuals of gunshot wounds, the Board 
is of the opinion that the evaluations for the nerve injury 
and scars are part and parcel of the gunshot wound injuries 
on appeal.  Specifically, the regulations mandate that in 
considering the residuals of an injury it is essential to 
trace the history from the original injury and consider the 
nature of the injury and its attendant circumstances along 
with the course of the recovery.  38 C.F.R. § 4.41.  
Additionally, the regulations concerning muscle injuries 
require consideration of related residual injuries such as 
scars and nerve damage.  See 38 C.F.R. § 4.56.  As such, in 
this appeal the Board will also consider whether an increased 
evaluation is warranted for any of the related scars and 
nerve disabilities.

The veteran also raised claims for entitlement to service 
connection for PTSD and whether the entitlement to basic 
eligibility to Dependents Educational Assistance grants a 
total and permanent status.  These issues have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.  Additionally, the Board notes the veteran has a 
claim for service connection for a herniated nucleus pulposus 
that the RO deferred in the May 2005 rating decision.  No 
final rating decision on this issue has been made.  This 
issue is also REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the left 
forearm does not manifest with severe muscle damage to group 
VII.

2. The veteran's residuals of a gunshot wound to left L2-L3 
does not manifest with moderately severe muscle damage to 
group XX.

3.  The veteran's residuals of a gunshot wound with resection 
of the intestine does not manifest with moderately severe 
muscle damage to group XIX.

4.  Prior to August 28, 2003 the veteran's medial nerve 
injury of the left forearm was not shown to be productive of 
moderate incomplete paralysis of the median nerve.

5.  Commencing August 28, 2003 the veteran's medial nerve 
injury of the left forearm is not shown to be productive of 
severe incomplete paralysis or complete paralysis of the 
median nerve.

6.  The veteran's scar on the left forearm does not exceed 12 
square inches or 77 square centimeters, nor is it productive 
of any functional limitation.

7.  The veteran's scar on the left back at L2-L3 does not 
exceed 12 square inches or 77 square centimeters, nor is it 
productive of any functional limitation.

8.  The veteran's scar on the abdomen does not exceed 12 
square inches or 77 square centimeters, nor is it productive 
of any functional limitation.

9.  The veteran's intestinal infestation is not currently 
manifested by an active disease process and is not manifested 
by spleen or liver damage.

10.  The veteran's status post heminephrectomy is not 
manifested by constant albumin or recurring albumin with 
hyaline and granular casts or red blood cells; or transient 
or slight edema, or diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more.

11.  The veteran's formal claim for TDIU was received by VA 
on July 13, 2004.

12.   Prior to April 1, 2002, the veteran did not meet the 
schedular criteria for TDIU.

13.  Prior to April 1, 2002, the veteran was gainfully 
employed and received a salary of approximately $42,000, far 
exceeding the poverty threshold level of 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left forearm with 
injury to Muscle Groups VII have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic Code 
5307 (2008).



2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of left L2-L3 with injury to 
Muscle Group XX have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.46, 4.55, 4.56, 4.73, Diagnostic Codes 5320 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound with resection of the 
intestine with injury to Muscle Group XIX have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, 
Diagnostic Codes 5319 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for medial nerve injury of the left forearm for the period 
prior to August 28, 2003 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8715 (2008).

5.  The criteria for an evaluation in excess of 20 percent 
for medial nerve injury of the left forearm for the period 
commencing August 28, 2003 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8715 (2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for scars of the left forearm, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7801, 
7804, 7805 (2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for a scar of the back have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, Diagnostic Codes 7801, 7804, 7805 
(2008).

8.  The criteria for an initial evaluation in excess of 10 
percent for a scar of the abdomen have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7801, 
7804, 7805 (2008).

9.  The criteria for an increased compensable evaluation for 
intestinal infestation have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.88b, Diagnostic Code 6320 (2008).

10.  The criteria for an evaluation in excess of 30 percent 
for status post heminephrectomy have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7502 
(2008).

11.  The criteria for an effective date prior to April 1, 
2004 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 5101, 5103, 
5103A,  5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in September 2003, July 2004 and 
March 2006 that fully addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 



The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present case, the veteran can be expected to 
understand what was needed.  Specifically, although the 
veteran never received a separate notification concerning the 
rating criteria, the veteran demonstrated he read and 
understood prior letters from VA.  For example, in April 
2006, the veteran responded to the March 2006 letter 
concerning Dingess/Hartman notice and provided relevant 
statements and cited to relevant caselaw and statutes that 
affected his claim.  As such, it is reasonable to expect that 
the veteran also read the May 2005 Statement of the Case and 
May 2005 rating decision which contained all relevant rating 
criteria.  Thus, the Board finds the veteran meaningfully 
participated in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
reports of VA examinations.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


The Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of separate 
evaluations for the scars of the left forearm, back and 
abdomen and the medial nerve of the left forearm, and as 
such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Furthermore, a recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.


Regulations Pertaining to Residuals of Gunshot Wounds 

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41. Evaluation 
of injury includes consideration of resulting impairment to 
the muscles, bones, joints and/or nerves, as well as the 
deeper structures and residual symptomatic scarring. See 38 
C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54.

The rating schedule for all muscle injuries under 38 C.F.R. 
§ 4.73 provides for the evaluation of the injury of the 
muscles of any group as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56 sets out the criteria for 
evaluating muscle disabilities.  Specifically, a slight 
disability is a simple wound of muscle without debridement or 
infection.  There must be objective findings of minimal 
scarring with no evidence of fascia defect, atrophy, or 
impaired tonus.  In order to be deemed "slight," there must 
be no impairment of function or metallic fragments retained 
in the muscle tissue.  A moderate disability is a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  There must be objective 
findings of scarring, small or linear, indicating a short 
track of missile through the muscle tissue.  There must also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  And, there must be 
a record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability.  For VA 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more Muscle Groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to Muscle Groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

The following are also signs of severe muscle disability: (A) 
x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of Muscle Groups not in the track of the 
missile, particularly of the trapezius and serratus in wound 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4)(iii).

For compensable Muscle Group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured Muscle Group will be 
increased by one level and used as the combined evaluation 
for the affected Muscle Groups.  See 38 C.F.R. § 4.55(e).  


History of the Gunshot Wounds

A review of the records reflects that the veteran sustained a 
gunshot wound in August 1966.  The bullet entered the 
posterior medial aspect of the left forearm, penetrated the 
flexor muscles of the wrist and finger and exited from the 
intramedial aspect of the forearm.  From there, the bullet 
entered the left side of the abdominal flank, penetrated the 
flank muscles and lodged in the left side of the spine.  An 
October 1966 treatment record indicated that initial 
treatment consisted of exploratory laparotomy with repair of 
the laceration of the diaphragm on the left.  Perforation of 
the iliam which was resected and an end to end anastomosis 
and ileostomy was performed. The lacerated left kidney was 
partially resected.  The bullet was removed from the left 
side of L1 and the site was resected and an open reduction of 
the compound fracture of the left forearm was performed.  The 
veteran developed complications of pulmonary embolus and 
upper gastrointestinal hemorrhage along with flank and pelvic 
abscesses and renal and small bowel fistulae.  The veteran 
also underwent a ligation of the inferior vena cava.  
Subsequently the veteran was transferred and the left flank 
wound was drained and a bullet was excised.  A repeated 
exploration of the left flank and another drainage was 
performed in September 1966.  

Clinical examination in October 1966 reflected a healed 
midline surgical scar from the zyphoid process down to the 
symphysis pubis of the right. There was a retroperitoneal 
incision of the flank along with appendectomy scar and drain 
site inferior and lateral to the mc burney scar.  There was 
an entrance wound on the left and in the left mid flank there 
was an incision that went from the lower border of the 12th 
rib around and inferior to the umbilicus about 10 centimeters 
lateral to the midline.  A drain site in the middle of this 
wound was present.  A scar of the back was noted to be a 
healing wound and measured 2 centimeters in diameter and was 
left of L2 and 3.  There were scars on both arms and healing 
scars on the flexor surface of the left forearm and a 
palpable callous of the left ulna.  The left ulna had a full 
range of motion.  Neurological examination appeared within 
normal limits.  

An x-ray of the arm in October 1966 revealed a healing 
comminuted fracture of the left ulna at the junction of the 
midline of the upper distal third.  An x-ray of the chest 
suggested a subdiaphragmatic abscess.  The hospital course 
described a subsequent abscess on the superior pole of the 
midline abdominal wound that was treated with incision and 
drainage followed by medication.  There was no limitation of 
function of any extremities or clinical evidence of impaired 
physiologic function.  Wounds were completely healed.  

Records dated in February 1967 noted the veteran sustained a 
compound fracture of the left arm with a completely severed 
nerve of the forearm.  There was some sensation loss in the 
hand and pain at the operating site.  February 1967 records 
also reflected complaints of back pain and indicated the 
medial abdominal site of prior draining was infected and a 
culture was taken.  

Records in April 1967 noted back complaints and findings 
compatible with postural low back problems.  These could be 
cleared up by postural lumbar flexion exercises.  An April 
1967 record reflected the veteran complained of no feeling in 
the left hand.  There was good strength but decreased 
sensation with numbness, coldness and absence of sweating.  A 
subsequent April 1967 consultation request reflected the 
digit of the left hand felt cold and there was absent 
sweating over the palmer aspect of the left index and middle 
fingers with tightening of the skin.  There was decreased 
sensation to light touch and pinprick over the median nerve 
and further evaluation was requested.  The consultation found 
full range of motion without swelling.  Strength was 
satisfactory and there was no unusual atrophy. Scars were 
healed.  The median nerve contusion resulted in hyperesthesia 
of the thumb, index and middle fingers but the veteran was 
able to distinguish between sharp and dull sensation.  

A July 1967 record reflected the veteran had a chronic stitch 
abscess of periumbilical area that did not respond to soaks 
or local treatment.  There was sporadic drainage for 3 
months.  The consultation indicated the area should be kept 
open and the veteran was provided medication.  A silk suture 
was excised.  

The August 1967 examination completed in connection with the 
veteran's separation noted the veteran was wounded in hostile 
action in the abdomen and complained of pain in wound areas.  
The examiner described a 3 inch scar of the left biceps, a 6 
inch by 2 inch scar of the left forearm and a 3 inch scar of 
the left forearm.  The examiner concluded the veteran was 
wounded in hostile action with residual median nerve damage 
and continued complaints of pain.

Gunshot Wound of the Left Forearm

The RO initially granted service connection for residuals of 
a gunshot wound of the left forearm with a scar and nerve 
damage in a February 1968 rating decision.  At that time a 10 
percent evaluation was assigned under 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  An August 1968 rating decision granted 
an increased evaluation of 20 percent.  The 20 percent 
evaluation has remained in effect until the present time.  
The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Evidence of record indicates the veteran is right handed.  As 
such, his left arm is the minor extremities for rating 
purposes.  As noted above, the veteran's gunshot wound of the 
left forearm was evaluated as 20 percent disabling under 
Diagnostic Code 5307.  This Diagnostic Code evaluates Muscle 
Group VII whose function includes flexion of wrist and 
fingers.  The Muscle Group includes muscles arising from the 
internal condyle of the humerus and includes the flexors of 
the carpus, long flexors of fingers and thumb and the 
pronator.  Under this Diagnostic Code a 20 percent evaluation 
is assigned for moderately severe damage to Muscle Group VII 
of the minor extremity.  A higher 30 percent evaluation is 
warranted for severe damage to Muscle Group VII of the minor 
extremity.  The 30 percent evaluation also represents the 
highest schedular evaluation for a non-dominant extremity 
under Diagnostic Code 5307.

The veteran underwent a VA examination in September 2003.  He 
explained he sustained a gunshot wound in August 1966 and 
indicated he underwent exploratory surgery of the abdomen.  
Initial treatment was in the field in Vietnam and he was 
later sent to USS Repose where he stayed for one month.  The 
examiner noted the exact muscles involved were the flexor of 
the left wrist and finger, group VII, the flank muscles, 
group XIX, and the spine muscles, group XX.  There was 
associated injury to the bones, specifically a fracture of 
the left ulnar.  The medial cutaneous nerve was severed in 
the forearm.  There was tissue loss but strength was 5/5.  
Scars were adherent but nontender.  There was evidence of 
adhesions but no evidence of tendon damage.  There was a bone 
fracture of the fibula and the medial cutaneous nerve of the 
left forearm.  Muscle strength was 5/5.  There was no muscle 
herniation but the muscles of the left forearm pulled when 
the veteran flexed his left wrist or middle and ring finger.  
There was no loss of muscle or joint function.  Function was 
not additionally limited by pain, fatigue or weakness.  An x-
ray performed in September 2003 showed osteoarthritis of the 
left elbow with an old healed fracture of the ulnar shaft.  
The concluding diagnosis was gunshot wound in the left 
forearm, abdomen and spine with injury to groups VII, XIX and 
XX which were partially lacerated, an old healed fracture of 
the left ulna with mild osteoarthritis of the left elbow, 
cutaneous medial nerve injury in the left forearm and 
residual gunshot wound at L2-L3.

A separate VA examination of the hands which was also 
performed in September 2003 reflected no anatomical defects 
or functional defects of the left hand.  The veteran retained 
full range of motion of all joints and was not additionally 
limited by pain, fatigue or weakness.  The diagnosis was 
hands, within normal limits.  The examiner explained that 
except for flexion of the ring and middle finger there were 
full muscles in the left forearm and also full flexion of the 
left wrist forearm muscles.  The examiner noted that the 
veteran sometimes dropped weight from the left hand. 

The veteran underwent another VA examination in August 2004 
to assess the severity of his disability.  During that 
examination he described his gunshot wound and explained that 
precipitating factors included cold weather, heavy lifting or 
accidental touching of the left hand.  The alleviating factor 
was rest.  Muscle Groups VII and VIII of the left forearm 
were injured.  There was also a left ulnar bone fracture and 
left median nerve injury and vascular structure injury.  The 
veteran described muscle pain over both the flexor and 
extensor of the left forearm when he lifted or grabbed 
something in cold weather.  

Clinical examination reflected no evidence of a tumor.  There 
was an entry scar on the dorsal aspect of the left forearm 
and exit scar in the anterior surface of the left forearm.  
There was tissue loss and loss of muscle. The scars were 
sensitive and neuralgic pain was noted in the left upper 
extremity.  There was no tendon or joint damage, but there 
was bone and nerve damage.  Muscle strength of the left 
forearm was 4+/5.  There was no muscle herniation and 
essentially no loss of muscle function.  There was no 
evidence of loss of joint function; however, the examiner 
noted the presence of left elbow degenerative arthritis.  
Repeated movement of the left forearm and wrist increased 
pain 70 percent and also resulted in a mild increase in 
weakness and lack of endurance.  There was no additional 
increase in fatigue.  The examiner noted an x-ray performed 
in September 2003 showed an old healed fracture shaft of the 
left ulnar and osteomyelitis of the left elbow.  The 
concluding diagnosis was gunshot wound that entered and 
exited the left forearm, entered the abdominal wall and was 
removed from the back.  Injured Muscle Groups included groups 
VII, VIII, XIX, XX and XXI.  There was a bone fracture of the 
left ulnar, healed and left median nerve injury.  The 
examiner indicated the veteran retired from his job as a 
postal clerk.  He was independent in activities of daily 
living but could use mild assistance for dressing.  

Examining the evidence in light of the above rating criteria 
reflects the veteran does not meet the criteria for a higher 
30 percent evaluation.  In this case, the veteran retains the 
use of the muscles of his left wrist and hand without 
significant limitation of motion.  Although he complains of 
pain and occasionally reports dropping items, this is already 
contemplated in the current 20 percent evaluation.  In order 
to warrant a higher 30 percent rating, the nondominant 
extremity must demonstrate severe disability of the muscles.  
While the service records clearly reflect the veteran's 
initial injury was a through-and-through injury with a 
comminuted fracture which would warrant consideration of the 
severe rating, subsequent post service records fail to 
demonstrate a history of consistent complaints of the 
cardinal signs and symptoms at a level worse than that shown 
for moderately severe muscles.  Although the scars were 
adherent they were not ragged or depressed.  Palpation did 
not demonstrate loss of deep fascia or muscle substance.  
Although the muscles of the left forearm pulled with motion, 
they were not abnormally flabby or hardened.  Muscle strength 
tests reflected the veteran retained nearly normal muscle 
strength and the examination concluded with findings of no 
loss of muscle function.  There was no x-ray evidence of 
multiple scattered foreign bodies, visible or measureable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscles groups not in the track of the 
missile or induration or atrophy of the entire muscle.  

Therefore, it cannot be said that the left forearm results in 
severe muscle injury.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an evaluation 
in excess of 20 percent for the left forearm muscle injury is 
denied.  

The Board parenthetically notes the existence of x-ray 
evidence of osteoarthritis affecting the left elbow.  
However, none of the medical evidence of record associates 
this elbow arthritis with his service-connected gunshot wound 
to the left forearm, and the veteran has not claimed as such.  
Thus, the existence of elbow arthritis does not, at this 
juncture, provide a basis by which the veteran may be 
assigned a higher rating for the residuals of the gunshot 
wound to the left forearm.

Gunshot Wound of the Lumbar Spine

The RO initially granted service connection for residuals of 
a gunshot wound of the back in a December 1973 rating 
decision.  At that time a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.73, Diagnostic Code 5320.  In 
August 2003 the veteran applied for an increased evaluation 
and the RO in a June 2004 rating decision granted an 
increased 20 percent evaluation.  The veteran appealed the 20 
percent evaluation as he claims this does not accurately 
reflect the severity of his disability.

Diagnostic Code 5320 provides evaluations for disability of 
Muscle Group XX. The functions of these muscles include 
postural support of the body and extension and lateral 
movements of the spine.  The Muscle Group includes the spinal 
muscles: sacrospinalis (erector spinae and its prolongations 
in thoracic and cervical regions). Under this Diagnostic Code 
a 20 percent evaluation is assigned for moderate damage to 
the lumbar region of Muscle Group XX.  A 40 percent 
evaluation is warranted for moderately severe damage to the 
lumbar region of Muscle Group XX and a 60 percent evaluation 
is warranted for severe damage to the lumbar region of Muscle 
Group XX.  

The veteran underwent a VA examination of the muscles in 
September 2003.  He explained he sustained a gunshot wound in 
August 1966 the examiner noted the exact muscles involved 
included Group XX of the spine muscles.  No associated injury 
to the bones of the spine was noted.  Similarly, no nerve 
damage associated with the spine was noted.  There was tissue 
loss but strength was 5/5.  Scars were adherent but 
nontender.  There was evidence of adhesions but no evidence 
of tendon damage.  There was no muscle herniation or loss of 
muscle or joint function.  Function was not additionally 
limited by pain, fatigue or weakness.  The concluding 
diagnosis was gunshot wound in the left forearm, abdomen and 
spine with injury to groups VII, XIX and XX which were 
partially lacerated, an old healed fracture of the left ulna 
with mild osteoarthritis of the left elbow, cutaneous medial 
nerve injury in the left forearm and residual gunshot wound 
at L2-L3.

A September 2003 VA genitourinary examination noted decreased 
sensation to pinprick in the L5-S1 nerve root but indicated 
the balance of sensation and reflexes were normal and 
peripheral pulses were intact.  

The veteran underwent another VA examination in August 2004 
to assess the severity of his disability.  At that time the 
examiner noted the gunshot entered the left forearm posterior 
aspect, exited out the anterior aspect and entered the left 
flank of the abdomen, injured the intestine and kidney and 
was ultimately taken out of the back.  The veteran described 
flare-ups with cold weather and lifting heavy things.  The 
involved back muscles were Muscle Group XXII.  There was 
tissue loss and loss of muscle.  There was no tendon or joint 
damage. There was no muscle herniation or loss of muscle 
function.  The diagnosis was Muscle Group XX and XXI were 
injured.  The veteran stopped working and was on retirement 
but was independent in activities of daily living with the 
exception of requiring occasional assistance in dressing.  

A separate VA examination in August 2004 noted the spine had 
loss of normal lordotic lordosis.  He had flexion to 45 
degrees, extension to -5 degrees, rotation to 0 degrees and 
side bending to 5 degrees prior to pain.  The examiner noted 
an October 2003 magnetic resonance imaging test (MRI) of the 
spine revealed a remarkable attenuated thecal sac from the 
level of L4 and L5 disc space to the sacrum with moderate 
intraspinal lipomatosis noted.  There were arachnoidal 
adhesions in the lumbosacral junction. There was a central 
caudal disc protrusion at L5-S1 confined with a prominent 
epidural fat pad.  The diagnosis was gunshot wound resulting 
in back injury and degenerative disc disease.  

The neurological examination in August 2004 indicated that 
the veteran had a bullet removed from the low thoracic high 
lumbar spine. The examiner indicated he did not believe any 
spinal cord or vertebral injury was related to this. He 
complained of chronic low back pain radiating to both 
extremities and numbness and tingling of both extremities.  A 
MRI of the spine showed a markedly attenuated thecal sac.  
The veteran indicated it was difficult to walk, sleep or 
move.  Clinical examination reflected the veteran's gait was 
antalgic and he walked hunched over which helped low back 
pain.  There was a large scar from the left nephrectomy 
related to gunshot wound and a large scar midline low 
thoracic high lumbar region related in to bullet wound. There 
was severe low back pain between the area of the gunshot 
wound down to the lower lumbar region on palpation.  Leg pain 
was noted with movement.  Strength was 5/5 of the lower 
extremities.  The diagnosis was gunshot wound with bullet 
lodging in the perispine that was causing pain.  The claimant 
had findings in the lumbosacral spine due to intraspinal 
lipomatosis and a disc protrusion.  

Other VA outpatient treatment records reflect complaints and 
treatment for back pain.  These records suggest the pain was 
multifactoral in nature and could be related to the gunshot 
wound and the disc herniation.  

A review of the evidence of record reveals that the veteran's 
service-connected Muscle Group XX injury of the lumbar spine 
was primarily characterized by pain which is entirely 
consistent with moderate muscle injury and the current 20 
percent rating.  Although the initial injury was clearly the 
result of a deep penetrating wound, the record failed to 
demonstrate loss of deep fascia or muscle substance or firm 
resistance of the muscles.  Tests of strength failed to 
reflect evidence of impairment.  In fact, the examinations 
clearly revealed normal muscle strength.  Additionally, there 
was no objective evidence of consistent complaint in the 
lumbar region of loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, 
uncertainty of movement.  Consequently, the higher schedular 
rating of 40 percent for injury to Muscle Group XX is not 
warranted.

Additionally, an increased or separate disability rating is 
not warranted for the veteran's manifestations of lumbar 
spine limitation of motion at this time.  While the 
examinations clearly reflect some limitation of motion of the 
spine the Board notes that the veteran has other nonservice-
connected disabilities of the back, including degenerative 
disc disease, a herniated nucleus pulposus and lipomatosis.  
As was noted in the introduction section of this decision, 
the veteran has a pending claim for service connection for a 
herniated nucleus pulposus that is not currently developed 
for appellate consideration.  Significantly, although VA 
outpatient treatment records suggest the residual pain is 
related to the initial gunshot wound, there is no indication 
in the file that the limitation of motion is a result of this 
injury.  As such, a separate evaluation for limitation of 
motion is not warranted at this time. 

Similarly, there is no evidence of residual nerve damage to 
warrant a separate evaluation.  While the September 2003 
examination noted minimal decreased sensation at L5-S1, the 
remainder of the lumbar spine retained full sensation.  
Furthermore, the August 2004 neurological examination 
reflected no associated spinal cord or vertebral injury 
related to the gunshot wound of L2-L3.  In other words, at 
best, there are subjective complaints of decreased sensation, 
with few objective findings.  As there is no diagnosis of 
mild, incomplete paralysis of the sciatic, perioneal or 
tibial nerves a separate compensable rating for any residual 
nerve damage is not warranted at this time. 

Gunshot Wound of the Abdomen

The RO granted service connection for residuals of a gunshot 
wound to the abdomen in a February 1968 rating decision.  At 
that time a 10 percent evaluation was assigned under 
Diagnostic Code 5319.  The veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Diagnostic Code 5319 provides for the evaluation of Muscle 
Group XIX.  The function of these muscles includes support 
and compression of the abdominal wall and lower thorax, 
flexion and lateral motions of the spine, synergists in 
strong downward movements of the arm.  The muscles involved 
include the muscles of the abdominal wall, specifically the 
rectus abdominis, external oblique, internal oblique 
transversalis and quadratus lumborum.  A 10 percent 
evaluation is warranted for moderate injury of this Muscle 
Group.  A 30 percent evaluation is for assignment upon a 
showing of moderately severe injury of Muscle Group XIX.  A 
50 percent evaluation is warranted for severe injury to 
Muscle Group XIX.  

The veteran underwent a VA examination in September 2003.  
The examiner indicated the muscle involved was the flank 
muscles of group XIX.  The examiner did not describe any 
associated bone or nerve damage in conjunction with Muscle 
Group XIX.  The veteran complained of cramps in the abdominal 
muscles when he moved.  There was tissue loss but strength 
was 5/5.  Scars were adherent but not tender.  There were 
adhesions but no evidence of tendon damage.  There was no 
muscle herniation.  There was no evidence of loss of joint or 
muscle function.  The diagnosis was gunshot wound of the left 
forearm, abdomen and spine with injury to groups VII, XIX and 
XX which were partially lacerated.  

The veteran underwent a VA examination in August 2004.  The 
examiner noted the veteran had a gunshot wound that entered 
the left flank of the abdomen and injured the intestine and 
kidney and was taken out of the back.  He had flare-ups with 
cold weather and heavy lifting heavy.  Pain was alleviated 
with rest.  The veteran also described abdominal muscle 
cramps with movement.  The veteran was initially treated on 
the ship and the muscle involved included groups XIX and XXI.  
No associated nerve or joint injuries were noted in 
connection with the abdominal muscle injury.  The scar of the 
abdomen was described as depressed, adherent and sensitive.  
There was tissue loss and loss of muscle.  There was evidence 
of adhesions but no evidence of tendon or joint damage. There 
was no muscle herniation or loss of muscle function.  The 
diagnosis was gunshot wound of the left forearm, entry, 
exited and entered the abdominal wall and removed from the 
back.  Muscle Groups VII, VIII, XIX, XX and XXI were injured.  
The veteran was described as independent in activities of 
daily living although mild assistance for dressing was noted.  

An August 2004 general VA examination described the abdomen 
as obese, soft, nontender and without hepatosplenomegaly.  A 
computed tomography scan of the abdomen reflected a grossly 
unremarkable bowel, spurring at the iliac crest at the 
gluteal muscles of the transverse process of L3 on the left 
demonstrating a deformity and questionably of prior trauma. 
The diagnosis was gunshot wound resulting in left forearm 
injury, back injury, exploratory laparotomy with partial 
small bowel resection resulting in chronic constipation and 
partial left nephrectomy.

As noted above, the veteran's service treatment records 
document a significant period of hospitalization for initial 
treatment of the veteran's abdominal wounds.  In fact, the 
veteran sustained a deep penetrating wound of the abdomen 
which later became infected.  However, in order to warrant a 
higher moderately severe rating, the veteran's muscle 
disability must be not only be significant during service but 
also present with consistent complaints of the cardinal signs 
and symptoms such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  In the present 
case, the record does not reflect consistent complaints of 
these symptoms.  There also was no evidence of loss of deep 
fascia muscle substance or normal firm resistance of the 
abdominal muscles upon examination.  In fact, the 
examinations described muscle strength as normal.  As 
reflected in the August 2004 VA examinations, the veteran has 
subjective complaints of cramps with movement but had no 
objective findings demonstrating impairment of this Muscle 
Group.  As such, the current symptoms are adequately 
compensated by the assigned 10 percent rating for moderate 
disability.

The Board also considered whether a separate evaluation was 
warranted for limitation of function of the joint of 
associated nerve damage.  In this regard, the record does not 
demonstrate there was any associated bone, joint or nerve 
involvement related to the abdominal muscle injury.  As such, 
a separate compensable evaluation for these disabilities is 
not warranted at this time.  

Medial Nerve Injury Left forearm

The RO granted service connection for medial nerve injury of 
the left forearm in a May 2005 rating decision.  At that time 
a 10 percent evaluation was assigned from September 9, 1967 
until August 27, 2003 and a 20 percent evaluation was 
assigned for the period commencing August 28, 2003.  The 
disability was evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8715.  

Diagnostic Codes 8715 address the criteria for evaluating 
neuralgia of the median nerve group.  The criteria are 
consistent with the criteria for evaluating degrees of 
paralysis as set forth in Diagnostic code 8515. See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8615, 8715.  Under that 
Diagnostic Code, a 10 percent evaluation is for assignment 
for mild incomplete paralysis of the median nerve of the 
minor extremity.  For moderate incomplete paralysis of the 
median nerve of the minor extremity, a 20 percent evaluation 
is warranted. A 40 percent evaluation for the minor extremity 
requires severe incomplete paralysis. 38 C.F.R. § 4.124a, 
Code 8515.  Complete paralysis of the median nerve warrants a 
60 percent evaluation.  Complete paralysis is demonstrated 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, and the index 
and middle finger remain extended; cannot flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at the right angle to the palm; flexion of the 
wrist weakened; pain with trophic disturbances.  The term 
"incomplete paralysis" with this and other peripheral nerve 
injuries indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a, 
Note.

The veteran underwent a VA examination in April 1968.  The 
veteran complained of a numb feeling in the left thumb, index 
and middle finger and occasional sharp pain in the left 
forearm.  A neurological examination performed in connection 
with the VA examination noted a history of a gunshot wound 
that damaged the median nerve.  No muscular weakness or 
atrophy was noted, hyperesthesia was present over the flexor 
surfaces of the left lower forearm, left hand and thumb, 
index and middle fingers.  Reflexes were normal.  There was 
no evidence of tremors or ataxia.  The diagnosis was 
neuritis, traumatic left median nerve.  

After that examination, there was no evidence of complaints 
or treatment for a nerve injury of the left forearm until 
February 2003.  A February 2003 VA outpatient treatment 
record noted pain of the left upper extremity.  The veteran 
related he sustained a bullet injury which may have severed 
the radial nerve.  He described intermittent pain which 
occurred about once every other month and described the pain 
as sharp and radiating up the arm to the back of the head.  
He denied weakness or sensory loss.  The pain increased in 
frequency 1-2 times a day for the last 4 months.  Activity 
and resting the arm on the counter exacerbated pain. He also 
woke up at night with pain.  Objective examination reflected 
a full active range of motion of the left upper extremity.  
There was tenderness to the volar and dorsal aspect of the 
forearm with taut band on extensor surface.  Manual muscle 
test reflected 5/5 strength of the bilateral upper 
extremities.  Sensory examination was intact to pinprick, 
soft touch and proprioceptive sensation.  The assessment was 
myofascial pain syndrome of the left forearm.  

Another February 2003 VA note described complaints of left 
forearm pain for the prior 6-7 months. The pain was dull and 
aching in nature at times with paresthesia.  The veteran 
received a trigger point injection that lasted a day.  There 
was history of gunshot wound 20 years ago at forearm; 
however, the physician doubted the gunshot wound injury was 
related to the current symptoms.  

A February 2003 VA physical therapy record indicated the 
veteran complained of progressive left forearm pain for the 
past 2 months that he related to lifting a 40 pound box at 
work and being unable to apply too much pressure to the left 
forearm. The pain sometimes radiated up to the neck.  He 
treated with a wrist splint, medication and trigger point 
injection.  There was tenderness of left forearm musculatures 
and an extensive healed scar in the gunshot area.  Bilateral 
upper extremities were within normal limits but some 
increased tightness was noted at the end ranges of the left 
wrist extensors and flexors. Manual muscle strength was 5/5 
bilaterally.  There were decreased sensory findings to light 
touch in the left forearm and hand.  The assessment was left 
forearm pain possibly related to arthritic changes, post 
gunshot fracture or myofascial syndrome related to extensive 
scar tissue formation complicated by lack of exercise.  

The veteran continued to complain of pain in March 2003 
during a VA physical therapy visit.  He indicated the pain 
occurred when he leaned on the left elbow.  He demonstrated 
normal flexion and extension to - 20 degrees; however the 
veteran reported pain at the end ranges of motion.  He 
reported negative radicular pain with foraminal impingement 
test.  

The veteran underwent a VA examination in September 2003 to 
assess the severity of the disability.  He complained of 
weakness of the left hand and described dropping things.  The 
veteran denied flare-ups or anatomical defects. There were no 
functional defects although the tip of the thumb could not 
approximate the tip of the other fingers.  The tip of all 
other fingers could not approximate the median transverse 
fold adequate.  Grasping object was intact and strength and 
dexterity were intact. Ranges of motion of the 
metacarpophalangeal, proximal interphalangeal and distal 
interphalangeal joints were full.  The veteran was not 
additionally limited by pain, fatigue or weakness. The 
diagnosis indicated both hands were within normal limits.  
Except flexion of ring and middle finger, there were full 
muscles in the left forearm and also flexion of the left 
wrist, full forearm muscles.  Sometimes the veteran dropped 
weight from the left hand.  

The veteran underwent a VA examination of the nerves in 
August 2004.  The veteran indicated he had fairly good 
strength but described occasionally dropping things. There 
was some numbness and tingling in the ventral and dorsal 
region of the thumb, 1st and 2nd fingers and up the lateral 
portion of the arm.  He described a shock up the arm along 
with a dull throbbing and stiffness.  Clinical examination 
reflected 5/5 strength of the upper extremity. There was no 
atrophy in the upper left extremity; however, there was a 
hint of abductor pollicis brevis weakness.  There was 
decreased pinprick in the left hand in the distribution noted 
in the veteran's complaints. The pinprick and vibration tests 
were otherwise normal.  Rapid alternating movements were 
slightly slower in the left upper extremity, otherwise 
normal.  

A separate August 2004 VA examination of the muscles noted 
there was neuralgic pain in the left upper extremity.  Muscle 
strength was 4+/5 of the left forearm.  There was no muscle 
herniation and essentially no loss of muscle function.  
Repeated movement of the left forearm and wrist increased 
pain 70 percent and there was a mild increase in the weakness 
and lack of endurance. There was no increase in fatigue. 

The veteran underwent an electromyograph (EMG) of the upper 
extremities in September 2004 for complaints of hand grip 
weakness and hypersensitivity.  The right median and left 
ulnar demonstrated normal findings in the motor nerve and 
sensory nerve studies.  The left median nerve study showed 
prolonged distal latency, low amplitude and slow conduction 
velocity.  The left median nerve sensory study showed a 
prolonged peak latency and borderline normal amplitude.  
Electrography showed the left abductor pollicis brevis had 
decreased recruitment.  The impression was electrical 
evidence of left median nerve neuropathy. 

Examining the evidence in light of the above rating criteria, 
the Board finds the veteran's left medial nerve disability 
does not demonstrate findings that would warrant a higher 
rating at any time.  Prior to August 28, 2003, the veteran's 
symptoms clearly do not demonstrate findings of moderate 
incomplete paralysis of the median nerve to warrant a higher 
20 percent evaluation.  Significantly, during this period the 
veteran was shown to have no muscular weakness or atrophy, 
normal reflexes and no tremors or ataxia.  Furthermore, there 
was no evidence the veteran complained of symptoms for the 
period from his discharge from service until February 2003.  
To the extent the veteran experienced an increase in 
symptomatology in February 2003, the records reflect this was 
an exacerbation based upon a work-related lifting injury and 
unrelated to the gunshot wound.  Even if the February 2003 
symptoms were related to the gunshot wound residuals an 
increased evaluation would not be warranted.  Specifically, 
while the records in February 2003 demonstrated decreased 
findings on sensory examination, these findings alone would 
not approximate a moderate level of impairment.  In fact, the 
records reflect the veteran retained normal muscle strength 
and motion of the left forearm.  Accordingly, an increased 20 
percent evaluation prior to August 28, 2003 is denied.

Similarly, commencing August 28, 2003, the date the veteran 
applied for an increased evaluation, the symptoms of the 
appellant's left median neuropathy clearly do not approximate 
findings requisite for the assignment of a disability rating 
greater than 20 percent.  While the veteran has some 
tenderness, numbness, throbbing and decreased sensation of 
the arm along with the tips of the fingers being unable to 
touch the thumb or transverse fold of the palm, these 
findings alone do not approximate severe incomplete 
paralysis.  Specifically, there is no indication the 
veteran's arm inclines to the ulnar side, results in extended 
fingers, demonstrates atrophy, presents with the thumb in the 
place of the hand, or has absence of flexion of the fingers.  
There was also no incomplete or defective pronation, 
inability to flex the distal phalanx of the thumb, defective 
opposition or abduction of the thumb, or weakened flexion of 
the wrist or trophic disturbance.  In other words, the 
veteran has some significant findings of the left median 
nerve, but these findings more closely approximate the rating 
criteria of moderate incomplete paralysis.  Therefore the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Scars

During the pendency of the appeal, the RO granted three 
separate 10 percent evaluations for scars of the left 
forearm, abdomen and back related to the initial gunshot 
wound injuries in a May 2005.  All of the scars were 
evaluated under Diagnostic Code 7804.  As explained in the 
introduction, the Board considers these conditions to be part 
and parcel of the gunshot wound injuries on appeal, and 
therefore considered whether an increased evaluation was 
warranted for the scar of the left forearm, scar of the 
abdomen or scar of the back.  Significantly, the RO had 
previously included the symptoms of the scar of the left 
forearm in the evaluation of the residual of the gunshot 
wound of the left forearm.  As such, upon granting the 
separate evaluation for the left forearm, the RO granted the 
10 percent evaluation dating back to September 9, 1967.  All 
other scars were granted 10 percent evaluations from August 
28, 2003, the date the veteran applied for an increased 
evaluation.  

Concerning the scar of the left forearm, the diagnostic 
criteria for scars were revised during the course of the 
appeal, effective August 30, 2002. See 38 C.F.R. § 4.118 
(2002, 2003).  VA's General Counsel has held that, where a 
law or regulation changes during the pendency of a claim for 
an increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. 
VAOPGCPREC 3- 2000 (Apr. 10, 2000); See 38 C.F.R. § 3.114.

The criteria in effect prior to August 30, 2002 allowed for 
evaluations greater than 10 percent upon a showing of third 
degree burns under Diagnostic Code 7801 or for disfiguring 
scars of the head, face or neck under Diagnostic Code 7800. 
38 C.F.R. § 4.118.  The scars in question are not the result 
of third degree burns and are not located on the veteran's 
head, face or neck and as such a higher evaluation under 
Diagnostic Codes 7801 and 7800 is not warranted.  Higher 
evaluations were also allowed under Diagnostic Code 7805 
which provided for an evaluation based upon the limitation of 
function of the affected part.  

Under the revised rating criteria, Diagnostic Code 7804 
allows for a 10 percent evaluation for a superficial scar 
that is painful on examination.  Note one after the 
diagnostic code explains a superficial scar is one not 
associated with underlying soft tissue damage. This is the 
highest rating possible under this Diagnostic Code.  Higher 
rating evaluations for scars are available under Diagnostic 
Codes 7801, and 7805.

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 sq. 
cm.  A 20 percent evaluation will be assigned if the area 
exceeds 77 sq. cm.  If the area involved exceeds 465 sq. cm. 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 929 sq. cm.  
Alternatively, higher evaluations are provided for under 
Diagnostic Code 7805 which evaluates the scar under the 
functional impairment of the affected part. 

An April 1968 VA examination noted a symptomatic keloid scar 
of the left forearm.  Another asymptomatic scar was noted on 
the left forearm.  Asymptomatic scars were also described on 
the laparotomy site and drainage site.  

A September 2003 VA outpatient treatment record reflected the 
veteran complained of a hard area around the scar of the left 
arm and bumps around the scar on abdomen.  Clinical 
examination noted a large scar on back with indentation over 
lumbar spine from surgery, an irregular surgical scar midline 
of abdomen, without hernia or rash, and a scar of the left 
forearm without erythyma, pus or rash.  

A September 2003 VA examination revealed a scar in the left 
hand and posterior and medial aspect of the left forearm.  
The entry scar measured 4.5 centimeters (cm.) into 1/4 cm. of 
the muscle.  It was deep, mobile and nontender. The exit scar 
on the intermedial aspect of the left forearm measured 9 cm. 
into 1/4 cm. to 1/2 cm. of the muscle.  It was deep, adherent and 
tender upon deep pressure.  There was a depressed scar on the 
lumbar spine that measured 3 cm. into 2 cm. into bone deep.  
The examiner also described a depressed scar of the left 
flank of the abdomen measuring 5 cm. into 1/2 cm. muscle deep 
and nontender.  Another scar of the left flank measured 32 
cm. into 1/3 to 1/2 cm. which was muscle deep and nontender.  
There was a midline abdominal scar 31 cm. into 1 to 1 1/2 cm. 
muscle deep and adherent.  Scar on right side of abdomen 19 
cm. into 1/2 cm. muscle deep and linear scar in front of left 
ear, 2 cm. into linear mobile and nontender.  

Clinical examination revealed pain of the scar on the left 
forearm.  There was adherence to the underlying surface and 
texture was described as irregular.  The scar was unstable 
and there was frequent loss of coverage of the skin. The 
veteran indicated there was loss of coverage 3 times a year.  
The scar by the left ear was superficial, all other scars 
were deep.  There was no inflammation, edema or keloid. The 
color of the scars was dark brown.  There was inflexibility 
of the skin in the area of the left forearm scar.  The 
examiner noted a 1 inch area of induration under the left 
forearm scar.  There was no associated limitation or motion 
or disfigurement.  The diagnosis was residual scars on the 
left forearm, lumbar spine, and abdominal wall that were 
depressed and adherent.  A superficial scar in the left 
temple in front of the ear was mobile and nontender. 

An August 2004 VA examination described an entry scar on the 
dorsal aspect of the left forearm.  It was 4 cm. into 1/4 cm. 
into muscle deep.  It was adherent and tender.  There was an 
exit scar in the anterior surface of the left forearm 9 cm. 
into 1/2 to 1 cm. muscle deep.  It was adherent and sensitive.  
There was an entry wound to the abdomen, left side and an 
exit wound on the back with depressed adherent scars that 
were sensitive.  

Based on this record, the Board finds that the criteria for a 
higher evaluation have not been met.  As discussed above, the 
scars of the left forearm were not the result of a third 
degree burn and were not located on the head, face or neck.  
As such a higher evaluation prior to August 2002 pursuant to 
Diagnostic Codes 7801 and 7800 is not warranted.

Under the revised criteria, none of the scars were shown to 
involve an area exceeding 12 square inches or 77 square 
centimeters.  Rather the VA examination described the scars 
of the forearm as 4 square centimeters and 9 square 
centimeters.  The scar of the back was roughly 6 square 
centimeters a scar of the flank was 32 centimeters and the 
scar of the abdomen was approximately 31 square centimeters.  
While the scars were shown to be tender and productive of 
occasional pain, these findings are contemplated by the 
currently assigned 10 percent evaluation.   

The Board also considered whether an increased evaluation was 
warranted at any time under Diagnostic Code 7805 which 
provides for higher evaluations based upon the limitation of 
motion of the affected part.  However, none of the evidence 
demonstrated any of the scars resulted in functional 
impairment.  In fact, the VA examination in September 2003 
indicated the scar did not result in limitation of motion.  
As such Diagnostic Code 7805 is not for application in this 
case.  Accordingly, evaluations in excess of 10 percent for 
the scars of the left forearm, back and abdomen are not 
established.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IR Intestinal Infestation

The RO initially granted service connection for intestinal 
infestation in a February 1968 rating decision.  At that time 
a noncompensable evaluation was assigned under diagnostic 
code 6399-6320.  The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.   

Diagnostic Code 6399 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, the intestinal 
infestation was rated by analogy as a parasitic disease, not 
otherwise specified, evaluated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6320.  Under this Diagnostic Code an active 
disease is to be rated 100 percent disabling, thereafter the 
residuals are to be rated as spleen or liver damage under the 
appropriate system.  

Under 38 C.F.R. § 4.117, Diagnostic Code 7707, a healed 
spleen injury is to be rated for residuals.  According to 
Diagnostic Code 7354, a 0 percent rating is assigned for 
nonsymptomatic chronic liver disease without cirrhosis.  A 10 
percent rating is assigned for intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 
twelve-month period.  A 20 percent rating is assigned for 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period. 38 C.F.R. § 4.114, Diagnostic Code 7354.

The veteran underwent a VA examination in September 2003.  He 
indicated the date of symptom onset as 1966.  Clinical 
manifestations included weight loss, diarrhea, fever and 
bloody stools.  The veteran was treated in the hospital for 
these symptoms at the same time he treated for the gunshot 
wounds.  The veteran presented to the September 2003 
examination with complaints of constipation.  Clinical 
examination reflected the condition was not present.  The 
veteran weighed 228 pounds and there was no residual of 
malnutrition or vitamin deficiency.  He was well nourished 
and well developed.  The diagnosis was parasite colon 
infection by history, 1966, clinically resolved.  

An August 2004 VA examination of infectious disease noted the 
veteran had symptom onset in 1966 with manifestation of 
weight loss, diarrhea, fever, and bloody stools.  During the 
examination, the veteran described the disease as active with 
a predominant symptom of constipation.  The veteran further 
explained the medication for that symptom resulted in urgency 
to defecate.  Clinical examination in August 2004 reflected 
the condition was not present.  The veteran was 217 pounds 
and there was no malnutrition or vitamin deficiency.  He was 
well developed and well nourished.  The diagnosis was history 
of parasitic colon infection, clinically resolved. 

Other VA outpatient treatment records fail to reflect any 
complaints, treatment or diagnoses of any intestinal disease 
or residual spleen or liver damage.

Following a careful review of the evidence, the Board finds 
that an increased compensable evaluation for the veteran's 
intestinal infection is not warranted.  The competent medical 
evidence of record has not shown that the veteran has an 
active disease process.  Furthermore, none of the medical 
records demonstrate any significant liver or spleen damage.  
Accordingly, an increased evaluation is denied.

Increased Evaluation for Partial Heminephrectomy

The RO granted service connection for residuals status post 
heminephrecotmy in a June 1968 rating decision.  At that time 
a 0 percent evaluation was granted under Diagnostic Codes 
7599-7502.  An August 1973 rating decision granted a 
temporary total evaluation from February 1973 until June 1973 
and a 30 percent evaluation from June 1973.  The 30 percent 
evaluation has remained in effect since that time.  The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

The Board notes that the veteran's residuals of 
heminephrectomy have been rated by analogy under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7502, which provides that chronic 
nephritis is to be rated under renal dysfunction.  The 
criteria for a renal dysfunction provide for a 30 percent 
evaluation with evidence of albumin constant or recurring 
with hyaline and granular casts or red blood cells or 
transient or slight edema, or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
rating requires constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101. 
38 C.F.R. § 4.115a, Diagnostic Code 7502. 

Under Diagnostic Code 7101 a 10 percent evaluation 
contemplates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Diastolic pressure of 120 or more is rated as 40 
percent disabling. See 38 C.F.R. § 4.104, Diagnostic Code 
7101.

An August 2002 VA outpatient treatment record noted that the 
veteran complained of post void dribbling and nocturia.  He 
indicated he had to sit to void to improve the flow and also 
described urgency.  He indicated he had a history of 
penetrating renal trauma from a gunshot wound to the left 
flank and was told he had a left heminephrectomy.  There were 
no recent functional or atomic studies of the kidney.  
Clinical examination indicated there were multiple abdominal 
scars all related to gunshot wound except for an appendectomy 
scar. The prostate was difficult to reach but the palpable 
area was benign.  The impression was benign prostate 
hypertrophy, possibly a contribution to urinary symptoms from 
advanced disc disease, and history of left renal trauma. 

An April 2003 VA outpatient treatment record noted the 
veteran complained of pain where the left kidney was removed. 
He also described nocturia.  There was left upper quadrant 
discomfort of the abdomen and left back discomfort. 

The veteran underwent a VA examination in September 2003. He 
complained of daily lethargy and weakness but denied 
anorexia.  He urinated 10 times a day and 4 times at night.  
He noted hesitancy and weakened stream but no dysuria.  He 
related urge continence 3 times a week and explained he was 
unable to make it to the bathroom but did not use a pad.  He 
had a history of partial left nephrecotomy in 1966 but denied 
recurrent urinary tract infections, renal colic stones, acute 
nephritis or treatment for malignancy.  He also denied 
catheterizations, dilatation, drainage or diet therapy.  He 
treated with medication.  He indicated he was employed as a 
clerk and left his desk frequently to urinate.  He also 
described frequent urination at home but no other impairment 
of activities of daily living.  Clinical examination 
reflected he was not on dialysis.  There was no evidence of a 
fistula and no residual urinary tract disease.  A September 
2003 renal sonogram showed normal kidney, left smaller than 
right.  The diagnosis was partial left nephrectomy after 
gunshot wound 1966 with normal renal function.

The veteran underwent a genitourinary VA examination in 
August 2004.  The veteran described daily lethargy and 
weakness but no anorexia. He indicated he urinated over a 
dozen times a day and 4 times a night. He described hesitancy 
and weakened stream but no dysuria.  He reported urge 
continence 3 times a day but denied regular use of a pad.  
The veteran underwent a partial nephrectomy in 1966; he had 
no recurrent urinary tract infections, renal colic stones, 
acute nephritis or treatment for malignancy.  He denied 
catheterizations, dilatations, drainage or diet therapy.  
Clinical examination reflected he was not on dialysis.  There 
was no residual of a genitourinary tract disease in reference 
to the nephrectomy. The diagnoses were partial nephrectomy of 
the left kidney 1966 and benign prostatic hypertrophy.

VA and private medical treatment records dated from August 
2003 until February 2005 reflected blood pressures with 
systolic pressure ranging from 117 to 151, and diastolic 
pressures ranging from 69 to 100.  Specifically, the blood 
pressure readings were as follows: 120/80 and 124/80 in 
September 2003; 117/74 in October 2003; 127/69, 151/82 and 
123/100 in November 2003; 137/84 in December 2003; 123/79 in 
April 2004 and July 2004; 125/75, 128/75 and 120/77 in August 
2004; and 123/85 in February 2005.

Examining the evidence in light of the above rating criteria 
reflects an evaluation in excess of 30 percent is not 
warranted.  The above medical evidence fails to show constant 
albuminuria or recurrent albumin with hyaline and granular 
casts and red blood cells.  Furthermore, there is no evidence 
of transient or slight edema.  In fact, renal studies 
performed in September 2003 indicated the left kidney was 
smaller than the right but otherwise demonstrated normal 
kidney functioning.  As reflected above, the evidence also 
fails to document hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  Rather, the diastolic pressure 
was predominantly in the 70s or 80s and only was recorded as 
100 in November 2003.  Furthermore, the systolic pressure was 
never shown to be over 160.  There was also no indication the 
veteran required medication for his blood pressure.  
Therefore, the preponderance of the evidence is against a 
finding of an increased rating in excess of 30 percent for 
chronic renal insufficiency with hypertension and ischemic 
left ventricular dysfunction.  Thus, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55- 57 (1990).

Conclusion for Increased Evaluation Claims

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his disabilities have increased in severity.  While the 
veteran contends that his service-connected disabilities have 
increased in severity, as a layperson he is only competent to 
report observable symptoms - not clinical findings which are 
applied to VA's Schedule for Rating Disabilities.  Compare 
 Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).  While the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which higher rating evaluations may be granted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained relatively constant 
throughout the course of the period on appeal and as such 
staged ratings, other than those already provided, are not 
warranted.  

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date

The veteran seeks an earlier effective date for the grant of 
TDIU.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence does not support the veteran's contention, 
and the appeal will be denied - no formal or informal claim 
of entitlement for TDIU was received prior to July 13, 2004.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.

The RO initially granted TDIU in a November 2004 rating 
decision.  At that time an effective date of April 1, 2004, 
or the date on which the veteran stopped working, was 
assigned.  As noted above, the effective date for a claim for 
increase, and therefore a claim for TDIU, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  In the present case, the date of the receipt 
of the claim was July 13, 2004.  The date entitlement arose 
was April 1, 2004.

In order to warrant an earlier effective date in this case, 
the evidence must show there was either a formal or informal 
claim prior to April 1, 2004 or that there was a factually 
ascertainable increase occurred in the service-connected 
disability within the year prior to the receipt of the 
veteran's claim for a total rating, which rendered the 
veteran unemployable.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001); see 38 C.F.R. § 3.400(o)(2). 

The record fails to reflect any formal or informal claim for 
TDIU prior to the currently assigned April 1, 2004 effective 
date.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007). TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance. Bowling v 
Principi, 15 Vet. App. 1 (2001).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history. 
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Board notes that when the veteran's claim for individual 
unemployability was received in July 2004, he was service-
connected for the residuals of a gunshot wound to the left 
foream with medial nerve involvement and scar rated as 20 
percent disabling, status post left heminephrectomy, rated as 
30 percent disabling, residuals of a gunshot wound left of L2 
and L3, rated as 20 percent disabling, residuals of a gunshot 
wound of the abdomen with resection of the intestine rated as 
10 percent disabling and intestinal infestation rated as 
noncompensable.  The total combined rating was 60 percent.  
Thus, at that time the veteran did not meet the percentage 
requirements under 38 C.F.R. § 4.16(a) (one service-connected 
disability rated at 60 percent or more or two ore more 
service connected disabilities rated at least 70 percent).  

Although the veteran did not meet the percentage requirements 
at the time of the application, the RO considered whether the 
veteran was entitled to benefits on an extraschedular basis.  
In this regard, the RO found the veteran was unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities beginning in April 1, 2004.  
As such, the question is whether the veteran was unable to 
maintain substantially gainful occupation prior to April 1, 
2004.

In discussing the unemployability criteria, the Court has 
indicated that the veteran's ability or inability to engage 
in substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant. See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold. 38 C.F.R. § 4.16(a). See Faust v. West, 13 
Vet. App. 342 (2000).  The 2004 poverty threshold for one 
person was $9,645. See 
http://www.census.gov/hhes/www/poverty/threshld/thresh04.html
.

In this regard, in his July 2004 application, the veteran 
indicated that he last worked full time for the United States 
Post Office on March 31, 2004.  The veteran's application 
indicated that he was employed as a clerk from March 1978 
until March 2004.  The veteran reported that he earned 
roughly $4,000 a month and indicated he believed he lost 
approximately 2-3 months per year due to illness.  
Significantly, he reported his total income for the prior 12 
months as $42,000.  This far exceeds the poverty threshold of 
$9,465.  While the veteran clearly missed several months from 
work, there is no evidence of frequent hospitalizations or 
evidence that he was unable to complete his duties as a clerk 
prior to his retirement at the end of March 2004.  In fact, 
the September 2004 VA examination of the muscles concluded 
that the veteran stopped working on retirement and remained 
independent in activities of daily living.  The examiner 
explained that concerning the muscle and bone disabilities, 
the veteran remained employable for a light desk job.  
Similarly, the September 2004 general VA examination 
reflected that the veteran's partial nephrectomy and partial 
small bowel resection did not impair his employment.  
Therefore the Board finds the veteran remained gainfully 
employed until March 2004.  As the veteran remained gainfully 
employed an effective date prior to April 1, 2004 is not 
warranted.

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date as the RO has 
already assigned the earliest possible effective date for the 
grant of benefits.  Accordingly, the claim for an effective 
date prior to April 1, 2004 is denied. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the left forearm is denied.

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of left L2 and L3 is denied.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound with resection of the intestine is denied.

An evaluation in excess of 10 percent for medial nerve injury 
of the left forearm for the period prior to August 28, 2003 
is denied.

An evaluation in excess of 20 percent for medial nerve injury 
of the left forearm for the period commencing August 28, 2003 
is denied.

An evaluation in excess of 10 percent for scars of the left 
forearm is denied.

An evaluation in excess of 10 percent for a scar of the back 
is denied.

An evaluation in excess of 10 percent for a scar of the 
abdomen is denied.

A compensable evaluation for intestinal infestation is 
denied.

An evaluation in excess of 30 percent for status post 
heminephrectomy is denied.

An effective date prior to April 1, 2004 for the grant of a 
total disability evaluation based upon individual 
unemployability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


